DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on March 23, 2022.  This application is a CON of U.S. Application No. 17/016,234, which has matured into U.S. Patent No. 11,307,484 B2.
	Claims 35-47 are pending, with claim 35 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 21, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (thirteen (13) pages) were received on March 23, 2022.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent US PTO data.  For example, the U.S. Patent No. 11,307,484 B2 of the parent should be updated.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,307,484 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35 and 36 of the current application are found verbatim in independent claim 1 of the allowed ‘484 patent.  Current claim 35 is broader in scope than claim 1 of ‘484 because the final section starting “wherein the plurality of electro-optic modulators…..” (in claim 1 of ‘484) is not claimed in claim 35.  However, all other features of current claim 35 are found verbatim in claim 1 of ‘484.  Regarding dependent claim 36, see the final section of claim 1 of ‘484.  Regarding further dependent claims 37-39, although not found literally in claims 1-5 of ‘484, these claimed features would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the current application.  Claims 37-39 merely recite features that are either implied by the claims 1-5 of ‘484, or are found reasonably obvious in the art as common skill / obvious design choice.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Claim 37 recites that the waveguide structure is continuous, which is implied by the parent claims.  Claims 38-39 recite commonly known and often used electro-optic materials (having constant of less than 10 pm / V; or the material itself: lithium niobate/tantalate) in the art of EO waveguide integration.  For these reasons, claims 35-39 are either anticipated, or found reasonably obvious over the parent ‘484 claims, standing alone.  Claims 40-47 are also rejected as being dependent upon claims 38, 36, and 35 respectively.  

In order to obviate this non-statutory double patenting rejection, Applicant must file a timely Terminal Disclaimer (TD) relating to the parent ‘484 patent.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A is the parent patent ‘484.

In order to obviate this non-statutory double patenting rejection, Applicant must file a timely Terminal Disclaimer (TD) relating to the parent ‘484 patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 3, 2022